EXHIBIT 10.1

STOCK PURCHASE AND SUBSCRIPTION AGREEMENT

THIS STOCK PURCHASE AND SUBCRIPTION AGREEMENT (the “Agreement”) dated as of the
date set forth below by and between Dynacq Healthcare, Inc., a Delaware
corporation (the “Seller”), and the undersigned (the “Subscriber”), is intended
to set forth certain representations, covenants and agreements between the
Seller and the Subscriber, with respect to the offering (the “Offering”) for
sale by the Seller of shares of Common Stock, par value $.001 per share (the
“Common Stock”).

1. Subscription. Subject to the terms and conditions hereof, the Subscriber
hereby irrevocably subscribes for and agrees to purchase from the Seller the
number of shares of Common Stock (the “Shares”) set forth under its name on the
signature page hereto at a purchase price of $1.54 per share (the “Offering
Price”), and the Seller agrees to sell such Shares to the Subscriber at the
Offering Price, subject to the Seller’s right to sell to the Subscriber such
lesser number of Shares as the Seller may, in its sole discretion, deem
necessary or desirable.

2. Delivery of Subscription Amount; Acceptance of Subscription; Delivery of
Shares. Subscriber understands and agrees that this subscription is made subject
to the following terms and conditions:

(a) Subscriber understands that separate subscription agreements will be
executed with other Subscribers for up to 2,800,000 shares of Common Stock to be
sold in the Offering;

(b) The subscription for Shares shall be deemed to be accepted only when this
Agreement has been signed by an authorized officer of the Seller, and the
deposit of the Subscription Amount for clearance will not be deemed an
acceptance of this Agreement;

(c) The Seller shall have the right to reject this subscription, in whole or in
part and shall have the right to allocate Shares among subscribers in any manner
it may desire;

(d) The payment of the Subscription Amount (or, in the case of rejection of a
portion of the Subscriber’s subscription, the part of the payment relating to
such rejected portion) will be returned promptly, without interest, if
Subscriber’s subscription is rejected in whole or in part or if the Offering is
withdrawn or canceled;

(e) The Seller may conduct one or more closings of this Offering (each a
“Closing”) until all 2,800,000 Shares of Common Stock offered hereby are sold;

(f) The Seller may, in its sole discretion, terminate this Offering at any time
and accept any subscriptions then in its receipt;

(g) Certificates representing the Shares purchased will be issued in the name of
each Subscriber within 14 days of each Closing; and

(h) The representations and warranties of the Seller and the Subscriber set
forth herein shall be true and correct as of the date that the Seller accepts
this subscription.

(i) Contemporaneously with the execution and delivery of this Agreement,
Subscriber shall execute and deliver the Certificate of Accredited Investor
Status, and shall submit payment in the form of a check made payable to Dynacq
Healthcare, Inc. or wire to the Seller, to hold in a non-interest bearing
account, immediately available funds in the amount equal to the Offering Price
multiplied by the number of Shares for which the Subscriber has subscribed (the
“Subscription Amount”) in accordance with the Subscription Instructions attached
to this Agreement.



--------------------------------------------------------------------------------

3. Terms of Subscription. The subscription period will begin on May 12, 2006 and
will continue until June 27, 2006, unless extended by the Seller in its sole
discretion. If the Subscriber is not a United States citizen, the Subscriber
hereby represents that it has satisfied itself as to the full observance of the
laws of its jurisdiction in connection with any invitation to subscribe for the
Shares or any use of this Agreement, including (i) the legal requirements within
its jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Shares. The Subscriber’s subscription and payment for,
and its continued beneficial ownership of the Shares, will not violate any
applicable securities or other law.

4. Representations and Warranties of the Subscriber. Subscriber hereby
represents and warrants to the Seller as follows:

(a) Subscriber is acquiring the Shares for its own account, for investment and
not with a view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the Securities Act, and applicable state
securities laws;

(b) The Subscriber understands that (i) the Shares (A) have not been registered
under the Securities Act or any state securities laws, (B) will be issued in
reliance upon an exemption from the registration and prospectus delivery
requirements of the Securities Act pursuant to Section 4(2) and/or Regulation D
thereof, (C) will be issued in reliance upon exemptions from the registration
and prospectus delivery requirements of state securities laws which relate to
private offerings and (D) must be held by the Subscriber indefinitely, and
(ii) the Subscriber must therefore bear the economic risk of such investment
indefinitely unless a subsequent disposition thereof is registered under the
Securities Act and applicable state securities laws or is exempt therefrom.
Subscriber further understands that such exemptions depend upon, among other
things, the bona fide nature of the investment intent of the Subscriber
expressed herein. Pursuant to the foregoing, the Subscriber acknowledges that
the certificates representing the Shares acquired by the Subscriber shall bear a
restrictive legend substantially as follows:

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE APPLICABLE SECURITIES LAWS OR
AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL ARE BOTH REASONABLY
SATISFACTORY TO THE COMPANY, HAS BEEN DELIVERED TO THE COMPANY STATING THAT THE
SHARES MAY BE TRANSFERRED WITHOUT SUCH REGISTRATION.”

(c) Subscriber is in receipt of and has carefully read and understands the
following items: (i) the Annual Report on Form 10-K of the Seller filed with the
SEC for the year ended August 31, 2005; (ii) the Quarterly Reports of the Seller
on Form 10-Q for the quarters ended November 30, 2005 and February 28, 2006;
(iii) the Current Report(s) on form 8-K of the Seller filed with the SEC on
February 22 and March 9, 2006, and (iv) the Proxy Statement on Schedule 14A of
the Seller filed with the SEC on December 28, 2005 (collectively, the “SEC
Reports”). Subscriber has had the opportunity to request and/or discuss with
representatives of the Seller any other information deemed necessary or
appropriate by Subscriber in order to make an informed investment decision
regarding the purchase of the Shares at the Offering Price. Additionally, Seller
has made available to Subscriber, on a confidential basis, preliminary
information regarding its financial condition, including earnings, for the
fiscal quarter ending May 31, 2006. Subscriber acknowledges that all documents,
records or books of the Seller have been made available for inspection by
Subscriber or Subscriber’s attorney, accountant or other representative or
agent; that Subscriber or Subscriber’s attorney, accountant or other
representative or agent has for a reasonable amount of time had an opportunity
to ask questions of and receive answers from Seller concerning its proposed
business and prospects; and that all of such questions have been answered to the
full satisfaction of Subscriber.

(d) The Subscriber has knowledge, skill and experience in financial, business
and investment matters relating to an investment of this type and is capable of
evaluating the merits and risks of such investment and protecting its interest
in connection with the acquisition of the Shares. The Subscriber understands
that the acquisition of the Shares is a speculative investment and involves
substantial risks and that the Subscriber could lose its entire investment in
the Shares. Further, the



--------------------------------------------------------------------------------

undersigned has carefully read and considered the matters set forth under the
section entitled “Risk Factors” in the SEC Reports, and has taken full
cognizance of and understands all of the risks related to the purchase of the
Shares. To the extent deemed necessary by the Subscriber, the Subscriber has
retained, at its own expense, and relied upon, appropriate professional advice
regarding the investment, tax and legal merits and consequences of purchasing
and owning the Shares. The Subscriber has the ability to bear the economic risks
of its investment in the Seller, including a complete loss of the investment,
and has no need for liquidity in such investment.

(e) The Subscriber has been furnished by the Seller all information (or provided
access to all information) regarding the business and financial condition of the
Seller, its expected plans for future business activities, the attributes of the
Shares and the merits and risks of an investment in the Shares which the
Subscriber has requested or otherwise needs to evaluate the investment in the
Seller.

(f) In making the proposed investment decision, the Subscriber is relying solely
on investigations made by the Subscriber and its representatives. The offer to
purchase the Shares was communicated to the Subscriber in such a manner that it
was able to ask questions of and receive answers from the management of the
Seller concerning the terms and conditions of the proposed transaction and that
at no time was the Subscriber presented with or solicited by or through any
advertisement, article, leaflet, public promotional meeting, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or meeting or any other
form of general or public advertising or solicitation.

(g) The Subscriber acknowledges that it has been advised that the Shares offered
hereby have not been approved or disapproved by the SEC or any state securities
commission, nor has the SEC or any state securities commission passed upon the
accuracy or adequacy of any representations by the Seller. In making an
investment decision, the Subscriber must rely, and acknowledges and confirms
that it has relied, on its own examination of the Seller and the terms of the
Offering, including the merits and risks involved. The Shares have not been
recommended by any federal or state securities commission or regulatory
authority. Furthermore, the foregoing authorities have not confirmed the
accuracy or determined the adequacy of any representation. Any representation to
the contrary is a criminal offense.

(h) The Subscriber acknowledges and is aware that there has never been any
representation, guarantee or warranty made by the Seller or any officer,
director, employee, agent or representative of the Seller, expressly or by
implication, as to (i) the approximate or exact length of time that the
Subscriber will be required to remain an owner of the Shares; (ii) the
percentage of profit and/or amount of or type of consideration, profit or loss
to be realized, if any, as a result of this investment; or (iii) that the past
performance or experience on the part of the Company, or any future
expectations, will in any way indicate the predictable results of the ownership
of Shares or of the overall financial performance of the Seller;

(i) The Subscriber agrees to furnish the Seller such other information as the
Seller may reasonably request in order to verify the accuracy of the information
contained herein and agrees to notify the Seller immediately of any material
change in the information provided herein that occurs prior to the Seller’s
acceptance of this Agreement.

(j) The Subscriber further represents and warrants that it is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act, and Subscriber has executed the Certificate of Accredited Investor Status,
attached hereto as Exhibit A.

(k) As of the date of this Agreement the Subscriber and its affiliates do not
have, and during the 30 day period prior to the date of this Agreement the
Subscriber and its affiliates have not entered into, any “put equivalent
position” as such term is defined in Rule 16a-1 of under the Exchange Act or
short sale positions with respect to the Common Stock of the Seller. Subscriber
hereby agrees not to, and will cause its affiliates not to, enter into any such
“put equivalent position” or short sale position.

(l) If the Subscriber is a natural person, the Subscriber has reached the age of
majority in the state in which the Subscriber resides, has adequate means of
providing for its current financial needs and contingencies, is able to bear the
substantial economic risks of an investment in the Shares for an indefinite
period of time, has no need for liquidity in such investment and, at the present
time, could afford a complete loss of such investment.

(m) If this Agreement is executed and delivered on behalf of a partnership,
corporation, trust, estate or other entity (an “Entity”): (i) such Entity has
the full legal right and power and all authority and approval required (A) to
execute and



--------------------------------------------------------------------------------

deliver, or authorize execution and delivery of, this Agreement and all other
instruments executed and delivered by or on behalf of such Entity in connection
with the purchase of the Shares, (B) to delegate authority pursuant to power of
attorney and (C) to purchase and hold such Shares, (ii) the signature of the
party signing on behalf of such Entity is binding upon such Entity; and
(iii) such Entity has not been formed for the specific purpose of acquiring such
Shares, unless each beneficial owner of such entity is qualified as an
accredited investor within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act and has submitted information
substantiating such individual qualification.

(n) If the Subscriber is a retirement plan or is investing on behalf of a
retirement plan, the Subscriber acknowledges that investment in the Common Stock
poses additional risks including the inability to use losses generated by an
investment in the Common Stock to offset taxable income.

The foregoing representations and warranties and undertakings are made by the
Subscriber with the intent that they be relied upon in determining its
suitability as an investor, and the Subscriber hereby agrees that such
representations and warranties shall survive its purchase of the Shares.

5. Representations and Warranties of the Seller. The Seller hereby represents
and warrants to the Subscriber as follows:

(a) The Seller is duly incorporated, validly existing and in good standing under
the laws of Delaware, and is duly qualified to do business as a foreign
corporation in all jurisdictions in which the failure to be so qualified would
materially and adversely affect the business or financial condition, properties
or operations of the Seller.

(b) The Seller has duly authorized the issuance and sale of the Shares in
accordance with the terms of this Agreement (as described herein) by all
requisite corporate action, including the authorization of the Seller’s Board of
Directors of the issuance and sale of the Shares in accordance herewith, and the
execution, delivery and performance of any other agreements and instruments
executed in connection herewith. This Agreement constitutes a valid and legally
binding obligation of the Seller, enforceable in accordance with its terms,
except (i) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, and (iii) to the extent the indemnification provisions contained
herein may be limited by applicable federal or state securities laws.

(c) The SEC Reports, at the time they were filed with the SEC, complied in all
material respects with the requirements of the Exchange Act, and do not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

6. Understandings. The Subscriber understands, acknowledges and agrees with the
Seller as follows

(a) This Subscription may be rejected, in whole or in part, by the Seller in its
sole and absolute discretion, at any time before the Closing, notwithstanding
prior receipt by the undersigned of notice of acceptance of the undersigned’s
Subscription. The Seller may terminate this Offering at any time in its sole
discretion. The execution of this Agreement or solicitation of the investment
contemplated hereby shall create no obligation of the Seller to accept any
subscription or complete the Offering.

(b) Except as set forth in Section 6(a) above, the Subscriber hereby
acknowledges and agrees that the subscription hereunder is irrevocable by the
Subscriber, that, except as required by law, the Subscriber is not entitled to
cancel, terminate or revoke this Agreement or any agreements of the Subscriber
hereunder and that this Agreement and such other agreements shall survive the
death or disability of the Subscriber and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns. If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein
contained shall be deemed to be made by and be binding upon each such person and
his/her heirs, executors, administrators, successors, legal representatives and
permitted assigns.

(c) No federal or state agency has made any finding or determination as to the
suitability of this offering for investment nor any recommendation or
endorsement of the Shares.



--------------------------------------------------------------------------------

(d) The Offering is intended to be exempt from registration under the Securities
Act by virtue of Section 4(2) of the Securities Act and the provisions of
Regulation D thereunder, which is in part dependent upon the truth, completeness
and accuracy of the statements made by the Subscriber herein.

(e) There is only a limited public market for the Common Stock. There can be no
assurance that the Subscriber will be able to sell or dispose of the Shares. It
is understood that in order not to jeopardize the Offering’s exempt status under
Section 4(2) of the Securities Act and Regulation D, any transferee will, at a
minimum, be required to fulfill the investor suitability requirements
thereunder.

(f) The Subscriber acknowledges that certain of the information disclosed to
Subscriber pursuant to Section 4(c) hereof is confidential and non-public and
agrees that all such information shall be kept in confidence by the Subscriber
and neither used for its personal benefit (other than in connection with this
subscription) nor disclosed to any third party for any reason; provided,
however, that this confidentiality obligation shall not apply to any such
information that (i) is part of the public knowledge or literature, (ii) becomes
part of the public knowledge or literature (except as a result of a breach of
this provision) or (iii) is received from third parties (except third parties
who disclose such information in violation of any confidentiality agreements or
obligations, including, without limitation, any subscription agreement entered
into with the Seller). In addition, the Subscriber may disclose any information
as may be required by law or applicable legal process; provided, however, to the
extent permitted by law or applicable legal process, the Subscriber shall
provide the Seller at least five business days prior written notice before
making any such disclosure.

(g) The representations, warranties and agreements of the Subscriber contained
herein and in any other writing delivered in connection with the transactions
contemplated hereby shall be true and correct in all respects on and as of the
date of the Closing of the sale of the Shares as if made on and as of such date
and shall survive the execution and delivery of this Agreement and the purchase
of the Shares.

7. Survival; Indemnification. All representations, warranties and covenants
contained in this Agreement and the indemnification contained in this Section 7
shall survive (i) the acceptance of this Agreement by the Seller, (ii) changes
in the transactions, documents and instruments described herein which are not
material or which are to the benefit of Subscriber, and (iii) the death or
disability of Subscriber. Subscriber acknowledges the meaning and legal
consequences of the representations, warranties and covenants in Section 4
hereof and that the Seller has relied upon such representations, warranties and
covenants in determining Subscriber’s qualification and suitability to purchase
the Shares. Subscriber hereby agrees to indemnify, defend and hold harmless the
Seller, its officers, directors, employees, agents and controlling persons, from
and against any and all losses, claims, damages, liabilities, expenses
(including attorneys’ fees and disbursements), judgments or amounts paid in
settlement of actions arising out of or resulting from the untruth of any
representation of Subscriber herein or the breach of any warranty or covenant
herein by Subscriber. Notwithstanding the foregoing, however, no representation,
warranty, covenant or acknowledgment made herein by Subscriber shall in any
manner be deemed to constitute a waiver of any rights granted to it under the
Securities Act or state securities laws.

8. Notices. All notices, consents, demands or other communications required or
permitted to be given pursuant to this Agreement shall be deemed sufficiently
given when delivered by facsimile transmission, confirmed in writing, by
overnight delivery service, or three business days after the posting thereof by
first class mail, postage prepaid, to the appropriate party at its address set
forth on the signature page hereof or at such other address as any party shall
have specified by notice in writing to the others.

9. Notification of Changes. Subscriber agrees and covenants, prior to its
receipt of notice of acceptance of the Subscription, to notify the Seller
immediately upon the occurrence of any event that would cause any
representation, warranty, covenant or other statement contained in this
Agreement to be false or incorrect or of any change in any statement made
herein.

10. Assignability. This Agreement is not assignable by the Subscriber, and may
not be modified, waived or terminated except by an instrument in writing signed
by the party against whom enforcement of such modification, waiver or
termination is sought.

11. Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns, and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by and be binding upon such heirs, executors,
administrators, successors, legal representatives and assigns.



--------------------------------------------------------------------------------

12. Obligations Irrevocable. The obligations of the Subscriber shall be
irrevocable, except with the consent of the Seller, until the consummation or
termination of the Offering.

13. Entire Agreement. This Agreement, including the Exhibits hereto, constitutes
the entire agreement of the Subscriber and the Seller relating to the matters
contained herein, superseding all prior contracts or agreements, whether oral or
written.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof that would require the application of the
laws of any jurisdiction other than Delaware. In addition, the laws of the State
of Delaware shall apply to any claims brought by any parties hereto which relate
to the Offering whether or not such claim is based on contract law. Each party
to this Agreement hereby irrevocably agrees that any legal action or proceeding
arising out of or relating to this Agreement or any agreements or transactions
contemplated hereby shall be brought in the courts of the State of Delaware or
of the United States of America for the District of Delaware and hereby
expressly submits to the personal jurisdiction and venue of such courts for the
purposes thereof and expressly waives any claim of improper venue and any claim
that such courts are an inconvenient forum.

15. Severability. If any provision of this Agreement or the application thereof
to Subscriber or any circumstance shall be held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provision to
other subscriptions or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

16. Headings. The headings in this Agreement are inserted for convenience and
identification only and are not intended to describe, interpret, define, or
limit the scope, extent or intent of this Agreement or any provision hereof.

17. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which together shall be deemed to be one and the same agreement.

18. Counsel. Subscriber hereby acknowledges that the Seller and its counsel,
Boyer & Ketchand, a professional corporation, represent the interests of the
Seller and not those of the Subscriber in any agreement (including this
Agreement) to which the Seller is a party.

19. Amendment. This Agreement may be amended only by an instrument in writing
executed by the parties hereto.

20. Gender. All personal pronouns used in this Agreement shall be deemed to
include the masculine, feminine and neuter genders.

IN WITNESS WHEREOF, Subscriber has executed this Stock Purchase and Subscription
Agreement as of                      , 2006.

 

Number of Shares:                                                          

 

 

Offering Price per Share: $1.54

   

Subscription Amount: $                                                 

  By:  

 

  Name:  

 

  Title:  

 

  Address:  

 

 

 

 

 



--------------------------------------------------------------------------------

The Seller hereby accepts the foregoing subscription subject to the terms and
conditions hereof as of                      , 2006.

 

DYNACQ HEALTHCARE, INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Exhibit A

CERTIFICATE OF ACCREDITED INVESTOR STATUS

Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The undersigned has
checked the box below indicating the basis on which he, she or it is
representing his, her or its status as an “accredited investor”:

 

•   a bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; a
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended; an insurance company as defined in Section 2(13) of the
Securities Act; an investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
that Act; a small business investment company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958; a plan established and maintained by a state, its
political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, and such plan has
total assets in excess of $5,000,000; an employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;

 

•   a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 

•   an organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

•   a natural person whose individual net worth, or joint net worth with the
undersigned’s spouse, at the time of this purchase exceeds $1,000,000;

 

•   a natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with the undersigned’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

•   a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he, she or it is capable of evaluating the merits and risks of the
prospective investment;

 

•   an entity in which all of the equity holders are “accredited investors” by
virtue of their meeting one or more of the above standards; or

 

•   an individual who is a director or executive officer of Dynacq Healthcare,
Inc.

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of the      day of                 , 2006.

 

 

Name of Subscriber

By:

 

 

Name:

 

 

Title:

 

 